DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 10, are objected to because of the following informalities:  The claims include acronyms i.e. IP that is not clearly defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 recites the limitation "the connection request" in the second paragraph.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Publication No. 20160150537).

As to claims 1, 9, and 10, Jung teaches an information processing apparatus (fig. 2) comprising: at least one wireless communication unit capable of executing a plurality of communication modes (fig. 2, #220) that include a first communication mode in which the wireless communication unit communicates information concerning a predetermined service to be provided to an external apparatus with the external apparatus (fig. 2, fig. 12, pp0170, pp0171, service data guide information provided by first channel, NAN or BLE, pp0188); basic configuration unit for deciding whether to assign an IP address (fig. 2, pp0178, allocate IP address) used for a second communication mode different from the first communication mode to the wireless communication unit (fig. 2, pp0178, allocate IP address, pp0190, pp0196, broadcast the second proximity service data through the IP address, the second proximity service data may be transmitted through a different channel than the first proximity service data); and communication mode setting unit for setting the IP address for the wireless communication unit regardless of a decision by the basic configuration unit if the first communication mode is enabled (fig. 2, pp0178, allocate IP address, pp0175, pp0180, advertise or publish the IP addresses through a DW [i.e. through first proximity service data via first channel or NAN or BLE, thus first communication mode is enabled]).
As to claim 4, Jung teaches wherein the first communication mode is an operation mode operated by Neighbor Awareness Networking (fig. 2, pp0170, pp0171, first proximity service data is provided by NAN).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication No. 20160150537) in view of Kim et al. (US Publication No. 20190007821).

As to claim 2, Jung teaches the limitations of the independent claims as discussed above. Jung further teaches further comprising: service notification unit for transmitting, to the external apparatus, information indicating that the service can be provided by using the first communication mode (fig. 2, fig. 12, pp0170, pp0171, service data guide information provided by first channel, NAN or BLE, pp0188); data transmission/reception unit for transmitting/receiving the information concerning the service to/from the external apparatus via connection in the second communication mode (fig. 2, fig. 12, pp0170, pp0171, second proximity service data is provided by Wi-Fi, pp0173, the second proximity service data may be transmitted through a different channel than the first proximity service data); and execution unit for executing the service via connection in the second communication mode (fig. 2, fig. 12, pp0170, pp0171, second proximity service data is provided by Wi-Fi, pp0173, the second proximity service data may be transmitted through a different channel than the first proximity service data). However fails to teach that a connection establishment unit for receiving a connection request of the second communication mode from the external apparatus and establishing connection in the second communication mode with the external apparatus.
In an analogous field of endeavor, Kim teaches a connection establishment unit for receiving a connection request of the communication mode from the external apparatus and establishing connection in the communication mode with the external apparatus (fig. 2, fig. 16, pp0122, and clm. 11, after discovery, data connection request and/or data connection response include IP address information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jung with the teachings of Kim to achieve the goal of efficiently and reliably providing protocol information, port information, and address information necessary for exchanging data in a wireless communication system (Kim, pp0020).
As to claim 3, Jung in view of Kim teaches the limitations of the independent claims as discussed above. However, Jung fails to teach wherein the IP address is an IPv6 address.
In an analogous field of endeavor, Kim teaches wherein the IP address is an IPv6 address (pp0122, IPv6 address). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jung with the teachings of Kim to achieve the goal of efficiently and reliably providing protocol information, port information, and address information necessary for exchanging data in a wireless communication system (Kim, pp0020).

Claim 5 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication No. 20160150537) in view of Suzuki (US Publication No. 20160286592).

As to claim 5, Jung teaches the limitations of the independent claims as discussed above. Jung further teaches further comprising, display control unit for displaying, on a display unit, an operation screen capable of setting (fig. 2, pp0099, display): and disconnection of connection in the second communication mode established with the external apparatus by the wireless communication unit (fig. 2, pp0197, second proximity service data has been completed, and may stop monitoring the Wi-Fi channel). However fails to explicitly teach one of permission and refusal of the connection request of the second communication mode received from the external apparatus by the wireless communication unit.
In an analogous field of endeavor, Suzuki teaches one of permission and refusal of the connection request of the second communication mode received from the external apparatus by the wireless communication unit (fig. 3, fig. 4, pp0046, based on Wi-Fi connection request, authenticate and process Wi-Fi connection, and pp0068, pp0075). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jung with the teachings of Suzuki to achieve the goal of efficiently and reliably providing communication between devices in a short range for realizing novel and useful communication in a communication system (Suzuki, pp0007). 
As to claim 8, Jung teaches the limitations of the independent claims as discussed above. However fails to explicitly teach the information processing apparatus comprises a printing apparatus, and the information concerning the service is any one of print, scan, and FAX.
In an analogous field of endeavor, Suzuki teaches the information processing apparatus comprises a printing apparatus, and the information concerning the service is any one of print, scan, and FAX (fig. 1, fig. 3, pp0075, printer). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jung with the teachings of Suzuki to achieve the goal of efficiently and reliably providing communication between devices in a short range for realizing novel and useful communication in a communication system (Suzuki, pp0007).

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication No. 20160150537) in view of Suzuki (US Publication No. 20160286592) and further in view of Asakura et al. (US Publication No. 20190014609).

As to claim 6, Jung in view of Suzuki teaches the limitations of the claims as discussed above. However they failed to explicitly teach wherein the display control means further displays, on the display unit, an operation screen capable of setting switching between enabling and disabling of the communication mode.
In an analogous field of endeavor, Asakura teaches wherein the display control means further displays, on the display unit, an operation screen capable of setting switching between enabling and disabling of the communication mode (fig. 1, pp0040, pp0062, input of an operation for enabling and/or disenabling the WFD function on the operation interface 12). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jung and Suzuki with the teachings of Asakura to achieve the goal of efficiently and reliably establishing a wireless connection in a communication system with an external device in a timely manner (Asakura, pp0006).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645